DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Applicant’s reply of 14 December 2021, the specification and claims were amended. Based on these amendments, the objections to the drawings and specification set forth in the previous office action have been withdrawn.
With respect to the rejections under 35 U.S.C. 112, these rejections have been withdrawn due to the Applicant’s remarks and the Examiner’s further consideration. The rejections were based on the term “ribbon carriage” in claims 2 and 8. In view of the description provided in the Applicant’s specification, the rendering of the build material in the Applicant’s drawings, the language of claims 2 and 8, and the Applicant’s remarks, one of ordinary skill in the art would understand the term as referring to a carriage that can move horizontally to deposit build material in a substantially uniform manner, e.g., in a ribbon.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0228949 (“Schwarze”), cited in an IDS, in view of U.S. Patent Application Publication No. 2017/0021418 (“Ng”) and World Patent Application Publication No. WO 2018/189701 (“Ferrario”).
Regarding claim 1, Schwarze discloses a system (the apparatus 100; see Figure 1 and paragraph 37), comprising:
a build platform (the build section 46; see Figures 1 and 2 and paragraph 43) of a three-dimensional (3D) printer (the apparatus 100 produces three-dimensional work pieces by selective laser melting; see paragraph 37);
a heating plate of the 3D printer (either of the transfer sections 48a, 48b, which include respective heating elements 52a, 52b; see Figures 1 and 2 and paragraphs 43 and 46) to preheat a build material from below the build material (see paragraph 46 and Figure 3A), wherein the heating plate is located adjacent to the build platform (see Figures 1 and 2);

a controller (the control unit 42; see Figure 1 and paragraph 41), wherein the controller is to cause:
the spreader carriage to move over the heating plate (see Figures 3A-C and paragraph 41); and
the spreader carriage to move the build material from the heating plate to the build platform in response to the build material reaching the predetermined temperature (see Figures 3A-C and paragraphs 41, 46, 48, and 49; in particular, paragraph 46 discloses that each layer of powder is uniformly pre-heated by the heating elements 52a, 52b “to a desired pre-heating temperature” before the powder is transferred to the build section 46).
Schwarze does not disclose that the powder application device 14 is a heater-spreader carriage including a radiative heat source, with the radiative heat source preheating the build material from above to the predetermined temperature.
Ng discloses an additive manufacturing system 100 (see Figure 1 and paragraph 30) including support plates 122 with resistive heaters embedded in the support plates 122 to heat the support plates 122 and feed material 130 in reservoirs 120 (see Figure 1 and paragraphs 39 and 42). The support plates 122 are located adjacent to a support 102 and its platen 105. See Figure 1 and paragraph 32. Ng also discloses radiative heat sources in the form of heat sources 135 to preheat the feed material 130 in the reservoirs 120 from above by radiation. See Figure 1 and paragraph 44.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have also preheated the powder on the transfer sections 48a, 48b of Schwarze from above using a radiative heat source since Ng teaches simultaneously preheating powder from below using resistive heaters and from above using radiative heat sources. This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the illuminator 52 of Ferrario to the powder application device 14 of Schwarze to preheat the powder from above, as taught by Ferrario, in order to achieve the goal of simultaneously preheating from above and below. This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).

Regarding claim 3, please see the rejection of claim 1. The illuminator 52 of Ferrario emits radiation. See line 24 on page 4 to line 27 on page 5.

claim 4, Ferrario does not disclose that the illuminator 52 is an infrared lamp. However, Ferrario does disclose selecting the peak of the emission spectrum based on the powder material being used (see lines 29-31 on page 4), and Ng discloses using IR lamps as the heat sources 135 (see paragraph 44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an IR lamp as the illuminator 52 in modified Schwarze, as taught by Ng, in cases where this was appropriate for the selected powder, as taught by Ferrario.

Regarding claim 5, modified Schwarze discloses wherein the heating plate preheats the build material from below the build material by conduction (see Figures 3A-C and paragraph 46 of Schwarze; since the transfer sections 48a, 48b are being heated by the heating elements 52a, 52b embedded therein to heat the powder located above the transfer sections 48a, 48b, the transfer sections 48a, 48b must be heating the powder by conduction).

Regarding claim 6, modified Schwarze discloses wherein the heating plate includes a resistive heater to preheat the build material by conduction (see paragraph 11 of Schwarze, which discloses that the heating element is adapted to pre-heat the powder by resistance, inductive, or dielectric heating).

Regarding claim 8, please see the rejections of claims 1, 5, and 6. With respect to the limitation of “a plate to receive a substantially uniform deposit of build material is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II).

Regarding claim 9, the limitation “wherein the build material from the ribbon carriage of the 3D printer is received by the plate at a first temperature” does not further limit the structure of the 3D printer of claim 8. “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II). Also, “[i]nclusion of the material or article worked upon by a structure being claimed In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963). See MPEP 2115.
Regardless, any powder received by the transfer sections 48a, 48b of Schwarze would necessarily be received at a first temperature, as claimed.

Regarding claim 10, please see the rejections of claims 1 and 3-6.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 requires a heater-spreader carriage including a radiative heat source, wherein a controller is to cause the heater-spreader carriage to move over a heating plate such that the radiative heat source is to preheat build material, and wherein the controller is to cause the heater-spreader carriage to move the build material from the heating plate to a build platform. Claim 2
The combination of Schwarze, Ng, and Ferrario does not disclose such an arrangement. In the combination, a single carriage (the powder application device 14 of Schwarze) is used for depositing, preheating, and spreading, and there is nothing in the prior art to suggest using separate carriages for: 1) depositing; and 2) preheating and spreading. Notably, it is much more common in the prior art to utilize large powder reservoirs adjacent to the build platform in which powder can be stored and preheated. See Figure 1 of Ng and Figure 1 of Ferrario, for example. In these arrangements, the powder would not be deposited into the reservoirs by a ribbon carriage. A ribbon carriage is meant to deposit a uniform line of powder. Another common arrangement in the art is for a spreading device to have its own reservoirs (see Figures 3A-C of Schwarze, for example), with such reservoirs being replenished by larger stationary reservoirs. Again, in such an arrangement, there would be no need for a separate ribbon carriage.

Response to Arguments
The Applicant’s arguments filed 14 December 2021 with respect to the rejections under 35 U.S.C. 102 have been fully considered and are persuasive in view of the amendments to the independent claims. Specifically, the Examiner agrees that Ng fails to disclose at least a heater-spreader carriage. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made using Schwarze as the primary reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726